Beck, J.
The only objection raised by the assignment of plaintiff’s counsel is based upon the ground that the judgment of the circuit court is in conflict with the evidence.
An amended abstract filed by defendant, which is not denied by plaintiff, shows that no exceptions were taken to the judgment at the time it was rendered, nor until twenty-four days thereafter. Exceptions to a decision must be taken at the time it is made, (Code, § 2831,) except in the case of instructions to the jury, which may be excepted to within three days after the verdict. Code, § 2789. Neither does it appear *511that a motion for a new trial was made. We cannot disregard this statute, and review a decision not excepted to at the time therein required. See Joliet Iron & Steel Co. v. The C., C. & W. R'y Co., 50 Iowa, 455. The decision of the circuit court must be
Affirmed.